[DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________             FILED
                                                 U.S. COURT OF APPEALS
                                                   ELEVENTH CIRCUIT
                           No. 07-14123
                                                        May 1, 2008
                     ________________________         THOMAS K. KAHN
                                                          CLERK
                 D. C. Docket No. 05-02673-CV-RWS-1

JEFFERY HALL,


                                                      Plaintiff-Appellant,

                               versus

GREAT-WEST HEALTHCARE,
GREAT-WEST LIFE & ANNUITY
INSURANCE CO.,


                                                 Defendants-Appellees,

KRISTI HOLT,
SHARON HAZELTON

                                                             Defendants.
                     ________________________

                           No. 07-14124
                     ________________________

                 D. C. Docket No. 05-02675-CV-RWS-1

LISA WILLIAMS,


                                                      Plaintiff-Appellant,
                                 versus

GREAT-WEST HEALTHCARE,
GREAT-WEST LIFE & ANNUITY
INSURANCE CO.,


                                                   Defendants-Appellees,

PATTY NUZZO,
KRISTI HOLT, et al.,

                                                               Defendants.
                       ________________________

                             No. 07-14125
                         Non-Argument Calendar
                       ________________________

                   D. C. Docket No. 05-02676-CV-RWS-1

SONYA RADINA BROWN,


                                                        Plaintiff-Appellant,

                                 versus

GREAT-WEST HEALTHCARE,
GREAT-WEST LIFE & ANNUITY INSURANCE CO.,
KRISTI HOLT,
SHARON HAZELTON,


                                                   Defendants-Appellees.




                                   2
                      ________________________

                            No. 07-14126
                        Non-Argument Calendar
                      ________________________

                  D. C. Docket No. 05-02677-CV-RWS-1

LATISHA FORBES,


                                                           Plaintiff-Appellant,

                                  versus

GREAT-WEST HEALTHCARE,
GREAT-WEST LIFE & ANNUITY INSURANCE CO.,


                                                       Defendants-Appellees,

KRISTI HOLT,
SHARON HAZELTON,

                                                                  Defendants.

                      ________________________

               Appeals from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                              (May 1, 2008)


Before EDMONDSON, Chief Judge, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

                                    3
      Jeffery Hall, Lisa Williams, Sonya Brown, and Latisha Forbes, current and

former employees of Great-West Healthcare, appeal summary judgments against

their complaints of employment discrimination under federal law and negligent

retention and supervision under Georgia law. The employees argue that the district

court erred in its evidentiary rulings and made impermissible findings of fact, but

the employees fail to explain why they are entitled to a reversal of the summary

judgments. We affirm.

                                I. BACKGROUND

      A central component of the employees’ allegations of discrimination against

Great-West are paper copies of emails that contained racially derogatory language

allegedly sent by Sharon Hazelton, a manager at Great-West, to Barbara VanVoris,

an employee of Great-West. Brown discovered the paper copies on her office

chair. Thomas Akin, a computer forensics expert hired by Great West, concluded

that electronic versions of the paper copies were not sent or received over the

Great-West computer network.

      A magistrate judge ruled that the paper copies of the alleged emails were

inadmissible because the paper copies were not authentic. The magistrate judge

also rejected the employees’ attempt to exclude the testimony and report of Akin.

The magistrate judge recommended that the district court grant summary



                                          4
judgments in favor of Great-West against each employee. The district court

affirmed the evidentiary rulings and adopted the recommendations of the

magistrate judge and entered summary judgments in favor of Great-West.

                          II. STANDARD OF REVIEW

      We review a summary judgment de novo. Shuford v. Fid. Nat’l Prop. &

Cas. Ins. Co., 508 F.3d 1337, 1341 (11th Cir. 2007). “We apply the same legal

standards that bound the district court and view all facts and reasonable inferences

in the light most favorable to the nonmoving party.” Id.

                                 III. DISCUSSION

      The employees raise two issues on appeal. First, the employees challenge

the evidentiary rulings of the district court. Second, the employees contend that

the district court made impermissible factual findings. As to each issue, we are left

to wonder whether Great-West was entitled to summary judgment in its favor.

      The employees contend that the district court erroneously excluded

evidence, erroneously permitted expert evidence, and failed to apply the doctrine

of spoilation. The employees argue that there was sufficient evidence to

authenticate the paper copies of the emails. The employees contend that the report

and testimony of Akin should have been excluded from the evidentiary record

because Akin was not qualified to provide an expert opinion and his opinion relied



                                          5
on insufficient data. The employees suggest that the copies of the emails are

entitled to a presumption of authenticity because of the spoilation doctrine.

      The problem with the employees’ arguments about these evidentiary rulings

is that the employees never explain why these alleged errors by the district court

matter. The employees fail to explain whether the resolution of these evidentiary

rulings in their favor would create genuine issues of material fact or otherwise

preclude the summary judgments in favor of Great-West. Because “[a]n argument

not made is waived,” Cont’l Technical Servs. v. Rockwell Int’l Corp., 927 F.2d

1198, 1199 (11th Cir. 1991), the employees have waived any argument that the

evidentiary rulings precluded the summary judgments in favor of Great-West.

      The employees’ other bare objection is that the district court “drew

inferences and conclusions of fact against, rather than in favor of,” the employees.

The Federal Rules of Appellate Procedure require briefs of appellants to include

“citations to the authorities and parts of the record on which the appellant relies,”

Fed. R. App. P. 28(a)(9)(A), but the employees did not describe a single inference

or finding of fact made by the district court. Instead, the employees direct this

Court to arguments contained in 81 pages of four separate filings in the district

court. These arguments only incorporated by reference are waived. Four Seasons

Hotels & Resorts, B.V. v. Consorcio Barr S.A., 377 F.3d 1164, 1167 n.4 (11th Cir.



                                           6
2004). We reject the employees attempt to “bypass the rules governing space

limitations and transfer [their] duty to make arguments to the judges of this panel.”

Id. The employees have waived any argument that the district court made

impermissible factual findings or inferences. Cont’l Technical Servs., 927 F.2d at

1199.

                                IV. CONCLUSION

        We AFFIRM the summary judgments in favor of Great-West.




                                          7